Opinion issued December 10, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00187-CR
                           ———————————
                    SHANE VINCENT SMITH, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1581902


                         MEMORANDUM OPINION

      Appellant, Shane Vincent Smith, was indicted for the felony offense of assault

of a family member. See TEX. PENAL CODE § 22.01(b)(2). Pursuant to a plea bargain

agreement with the State, appellant pleaded guilty to the reduced misdemeanor

charge of assault of a family member with an agreed punishment recommendation
of one year of incarceration in county jail. The trial court accepted the plea

agreement, found appellant guilty, and assessed his punishment at one year of

incarceration in county jail. The trial court certified that this case is a plea-bargain

case and appellant has no right of appeal. Appellant filed a notice of appeal and,

notwithstanding the trial court’s certification, was appointed counsel on appeal. The

State has filed a motion to dismiss the appeal for want of jurisdiction. More than ten

days have passed and appellant failed to respond to the motion to dismiss. See TEX.

R. APP. P. 10.3. We grant the motion and dismiss the appeal for want of jurisdiction.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed

if a certification showing that the defendant has the right of appeal has not been made

part of the record. See TEX. R. APP. P. 25.2(d). Dears v. State, 154 S.W.3d 610, 613

(Tex. Crim. App. 2005).

       The trial court’s certification is included in the record on appeal. The trial

court’s certification states that this is a plea-bargain case and that appellant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The

record supports the trial court’s certification. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having


                                            2
jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

        Accordingly, we grant the State’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any other pending motions as

moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3